ACCEPTED
                                                                                                            06-17-00226-CR
                                                                                                  SIXTH COURT OF APPEALS
                                                                                                        TEXARKANA, TEXAS
                                                                                                           6/6/2018 1:33 PM
                                                                                                           DEBBIE AUTREY
                                                                                                                     CLERK

                                      NO.	  06-­‐17-­‐00226-­‐CR	  
	  
                                  IN	  THE	  COURT	  OF	  APPEALS	                     FILED IN
                                                                                     6th COURT OF APPEALS
                            FOR	  THE	  SIXTH	  APPELLATE	  DISTRICT	             TEXARKANA, TEXAS
                                           AT	  TEXARKANA	                         6/6/2018 1:33:58 PM
	                                                                                       DEBBIE AUTREY
                                                                                             Clerk
	  
                                   JUSTIN	  GEROME	  HORN	  
                                                  	  
                                               VS.	  
                                                  	  
                                    THE	  STATE	  OF	  TEXAS	  
                                                  	  
                                     TH
       APPEALED	  FROM	  THE	  124 	  DISTRICT	  COURT,	  GREGG	  COUNTY,	  TEXAS	  
                                TRIAL	  CAUSE	  NO.	  46,873-­‐B	  
	  
	  
                    BRIEF	  FOR	  JUSTIN	  GEROME	  HORN,	  APPELLANT	  
                                                  	  
	  
                                                     Hough-­‐Lewis	  (“Lew”)	  Dunn	  
                                                     Attorney	  at	  Law	  
                                                     201	  E.	  Methvin,	  Suite	  102	  
                                                     P.O.	  Box	  2226	  
                                                     Longview,	  TX	  75606	  
                                                     Tel.	  903-­‐757-­‐6711	  
                                                     Fax	  903-­‐757-­‐6712	  
                                                     Email:	  dunn@texramp.net	  
                                                     	  
	  
Appellant	  Respectfully	  Requests	  Oral	  Argument	  	  	  
	  
	  
	  
	  
	  
	  
                    STATEMENT	  REGARDING	  PARTIES	  TO	  THIS	  APPEAL	  
                           [RULE	  38.1(a)	  TEX.R.APP.	  PROC.]	  
     	  
Justin	  Gerome	  Horn,	  Appellant	  
	  
Barrett	  Hunt	  
Attorney	  at	  Law	  
409	  North	  Fredonia,	  Suite	  122	  
Longview,	  TX	  75601	  
Trial	  Counsel	  for	  Appellant	  
	  
Chris	  Parker	  
V.	  Christopher	  Botto	  
Assistant	  Criminal	  District	  Attorneys	  
101	  E.	  Methvin,	  Suite	  333	  
Longview,	  TX	  75601	  
Trial	  and	  Pre-­‐Trial	  Counsel	  for	  the	  State	  
	  
	  Hough-­‐Lewis	  (”Lew”)	  Dunn	  
	  Attorney	  at	  Law	  
     P.O.	  Box	  2226	  
     Longview,	  TX	  75606	  
     Counsel	  for	  Appellant	  on	  Appeal	  
     Texas	  State	  Bar	  No.	  06244600	  
     	  
     John	  Roberts	  
     Assistant	  Criminal	  District	  Attorney	  
     101	  E.	  Methvin,	  Suite	  333	  
     Longview,	  TX	  75601	  
     Counsel	  for	  the	  State	  of	  Texas	  on	  Appeal	  
     	  
     	  
     	  
     	  
     	  
     	  
                                                               ii	  
                                             	  
                             TABLE	  OF	  CONTENTS	  
	  
                                                                            PAGE	  
                                                                            	  
STATEMENT	  REGARDING	  PARTIES	  TO	  THIS	  APPEAL	  ………………….	     ii	  
	  
TABLE	  OF	  CONTENTS	  ………………………………………………………………..	                     iii	  
	  
TABLE	  OF	  AUTHORITIES	  …………………………………………………….………	                    vi	  
	  
STATEMENT	  OF	  THE	  CASE	  …………………………………………………………	                  viii	  
	  
STATEMENT	  REGARDING	  ORAL	  ARGUMENT	  …………………………….	                viii	  
	  
ISSUES	  PRESENTED	  ………………………………………………………………..….	                       ix	  
	  
STATEMENT	  OF	  FACTS	  ………………………………………………………………..	                    2	  
	  
Waiver	  of	  Jury	  Trial	  …………………………………………………………………….	              2	  
	  
Trial	  and	  Punishment	  	  ………………………………………………………………………	             2	  	  
	  
	        State’s	  Case	  in	  Chief	  …………………………………………………………	        4	  
	  
	        Lt.	  Antonio	  Monsivais	  ……………………………………………………	  	         4	  
	  
	        Dolorosa	  Welch	  …………………………………………………………….	   	              8	  
	  
	        Appellant’s	  Case	  in	  Chief	  ………………………………………………..	      9	  
	  
	        Mary	  Davis	  …………………………………………………………………….	  	                9	  
	  
	        Justin	  Gerome	  Horn	  ………………………………………………………	  	           10	  
	  
                                                     iii	  
	  
	  
                                                                                             PAGE	  
                                                                                             	  
	      Argument	  ……………………………………………………………………..	   	                                      13	   	  
	  
	      Verdict	  ……………………………………………………………………………	                                           13	  
	  
	      Punishment	  	  	  …………………………………………………………………	   	                               14	  
	  
SUMMARY	  OF	  THE	  ARGUMENT	  ……………………………………………….	  	                                15	      	  
	  
SOLE	  ISSUE,	  RESTATED	  …………………………………………………………….	  	                                 15	      	  
	  
THERE	  IS	  	  LEGALLY	  INSUFFICIENT	  EVIDENCE	  TO	  PROVE	  APPELLANT	  	  
IS	  GULTY	  OF	  THE	  OFFENSE	  OF	  CREDIT	  CARD	  ABUSE	  
	  
         THE	  LAW	  	  ……………………………………………………………………….	  	                                15	  
         	  
         Legal	  Sufficiency	  ……………………………………………………………..	                                 15	      	  
	      	  
	      Credit	  Card	  Abuse	  ……………………………………………………………	                                 17	  
	  
	      Trial	  to	  the	  Court	  ………………………………………………………………	                            18	  
	  
	      ANALYSIS	  …………………………………………………………………………..	                                         18	  
	  
	      	      First	  Problem	  with	  the	  Evidence:	  the	  Photos	  ………..	     23	  
	  
        	      Second	  Problem:	  No	  Labels	  During	  Interview	  ………….	         26	  

        	      Third	  Problem:	  Indistinct	  Images	  ……………………………	                   27	  

        	      Fourth	  Problem:	  the	  Watch	  	  …………………………………….	                  27	  

        	  

                                                       iv	  
                                                               PAGE	  

PRAYER	  FOR	  RELIEF	  …………………………………………………………………….	       31	  

CERTIFICATE	  OF	  SERVICE	  …………………………………………………………..	     32	  

CERTIFICATE	  OF	  COMPLIANCE	  …………………………………………………….	     33	  

	  

	  

       	  

       	  

       	  

       	  

       	  

       	  

       	  

       	  

       	  

       	  

       	  

       	     	  

                                  v	  
                                              INDEX	  OF	  AUTHORITIES	  
                                                              	  
CASES	  	         	       	          	       	          	   	        	         	   	   	                        PAGE	  
	  
Brooks	  v.	  State,	  323	   S.W.3d	  893	  (Tex.	  Crim.	   App.	  2010)	  …………………………	                         16	  
	  
Carmouche	  v.	  State,	  10	  S.W.3d	  323	  (Tex.	  Crim.	  App.	  2000)	  ……………………	                           29,	  30	  
	  
Clinton	  v.	  State,	  354	  S.W.3d	  795	  (Tex.	  Crim.	  App.	  2011)	  …………………………	                          18	  	  

Hooper	  v.	  State,	  214	  S.W.3d	  9	  (Tex.	   Crim.	  App.	   2007)	  ………………………..	  	  	  	  	  16,	  30,	  31	  
	  
In	  re	  Winship,	  397	  U.S.	  358	  (1970)	  ………………………………………………………….	   15	  
	  
Jackson	  v.	  Virginia,	  443	  U.S.	  307	  (1979)	  ………………………………………………….	   15,	  16	  
	  
Johnson	  v.	  State,	  571	  S.W.2d	  170	  (Tex.	  Crim.	  App.	  1978)	  ………………………	                         18	  
	  
Malik	  v.	  State,	  953	  S.W.2d	  234	  (Tex.	  Crim.	  App.	  19970	  …………………………	  	  	  	  	   16	  

Tate	  v.	  State,	  500	  S.W.3d	  410	  	  (Tex.	  Crim.	  App.	  2016)	  ………………………….	                        16	  
	  
Webb	  v.	  State,	  278	  S.W.2d	  158	  (Tex.	  Crim.	  App.	  1955)	  ………………………….	                            16	  
	  
Wilson	  v.	  State,	  536	  S.W.2d	  375	   (Tex.	  Crim.	  App.	  1976)	  ………………………	                           15	  
	  
Winfrey	  v.	  State,	  393	  S.W.3d	  763	  (Tex.	  Crim.	  App.	  2013)	  ……………………	                            16	  
	  
STATUTES	  AND	  RULES	  
	  
U.S.	  CONST.	  
	  
	       Fourteenth	  Amendment	  ……………………………………………………………….	                                                             15,	  16	  
	  
	  
	  
                                                                       vi	  
	  
	  
STATUTES	  AND	  RULES	  	   	                       	   	           	   	       	   	   	       PAGE	  
	  
TEX.	  CONST.	  
	  
         art.	  1,	  §	  19,Art.	  1,	  §	  19	  …………………………………………………………………….	                        15	  
	  
TEX.	  CODE	  CRIM.	  PROC.	  
	  
	       Art.	  1.04	  …………………………………………………………………………………………	                                                15	  
	  
TEX.	  PENAL	  CODE	  
	  
	       §32.31	  	  ……………………………………………………………………………………………	                                                 17	  
	  
	  
References	  to	  statutes	  are	  to	  the	  version	  of	  Vernon’s	  Annotated	  Statutes	  
current	  for	  the	  dates	  of	  the	  offense	  and	  trial	  herein.	  	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                                    vii	  
                                                                	  
                                             STATEMENT	  OF	  THE	  CASE	  
	  
	         On	   July	   27,	   2017,	   Justin	   Gerome	   Horn	   was	   indicted	   for	   credit	   card	  

abuse	  (CR	  4).	  On	  October	  6,	  2017,	  Horn	  waived	  his	  right	  to	  a	  jury	  trial	  (2	  RR	  

4-­‐6).	  On	  December	  4,	  2017,	  Appellant	  pleaded	  not	  guilty,	  and	  evidence	  was	  

taken	   by	   the	   Court	   (3	   RR	   13).	   	   The	   State	   presented	   evidence	   by	   live	  

testimony	  and	  a	  series	  of	  exhibits	  and	  rested	  (3	  RR	  45).	  Appellant	  offered	  

his	  witnesses	  (3	  RR	  46	  and	  50).	  After	  arguments	  by	  counsel,	  the	  trial	  court	  

found	  Appellant	  guilty	  (3	  RR	  69).	  At	  the	  punishment	  phase	  no	  evidence	  was	  

offered	   other	   than	   the	   PSI	   (3	   RR	   71).	   The	   trial	   court	   	   assessed	   a	   sentence	   of	  

14	  months	  in	  the	  State	  Jail	  division	  of	  TDCJ	  (3	  RR	  74;	  CR	  38).	  The	  motion	  for	  

new	  trial	  was	  overruled	  as	  a	  matter	  of	  law,	  and	  this	  appeal	  came	  forward.	  	  

                             STATEMENT	  REGARDING	  ORAL	  ARGUMENT	  

           Because	  of	  the	  legal	  complexities	  of	  this	  case,	  oral	  argument	  should	  

be	  granted	  to	  enable	  the	  parties	  to	  present	  their	  positions	  to	  the	  Court	  to	  

clarify	  the	  	  sole	  issue.	  

	  

	  

	  

                                                                   viii	  
                                    	  ISSUES	  PRESENTED	  

SOLE	   ISSUE:	   	   THERE	   IS	   LEGALLY	   INSUFFICIENT	   EVIDENCE	   TO	   PROVE	  
APPELLANT	  IS	  GUILTY	  OF	  THE	  OFFENSE	  OF	  CREDIT	  CARD	  ABUSE	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                        ix	  
	  

                                                      	  
                                                      	  
                                                      	  
                                                         NO.	  06-­‐17-­‐00226-­‐CR	  
	  
                                                  IN	  THE	  COURT	  OF	  APPEALS	  
                                            FOR	  THE	  SIXTH	  APPELLATE	  DISTRICT	  
                                                           AT	  TEXARKANA	  
	  
	  
                                            JUSTIN	  GEROME	  HORN	  
                                                           	  
                                                        VS.	  
                                                           	  
                                             THE	  STATE	  OF	  TEXAS	  
                                                           	  
                                              TH
                APPEALED	  FROM	  THE	  124 	  DISTRICT	  COURT,	  GREGG	  COUNTY,	  TEXAS	  
                                         TRIAL	  CAUSE	  NO.	  46,873-­‐B	  
	  
	  
                                   BRIEF	  FOR	  JUSTIN	  GEROME	  HORN,	  APPELLANT	  
                                                                 	  
	  
TO	  THE	  HONORABLE	  JUSTICES	  OF	  THE	  SIXTH	  COURT	  OF	  APPEALS:	  
	  
         COMES	   NOW	   JUSTIN	   GEROME	   HORN,	   Appellant,	   on	   appeal	   in	   Cause	   No.	  

       46,873-­‐B	   from	   the	   Judgment	   of	   Conviction	   entered	   by	   the	   District	   Court	   for	   the	  	  

       124TH	   Judicial	   District	   of	   Gregg	   County,	   Texas,	   wherein,	   on	   his	   plea	   of	   not	   guilty	  

       (having	   waived	   his	   right	   to	   jury	   trial),	   the	   case	   was	   tried	   to	   the	   court,	   and	  

       Appellant	  was	  found	  guilty	  of	  the	  offense	  of	  credit	  card	  abuse	  and	  sentenced	  to	  a	  

       term	  of	  fourteen	  (14)	  months	  imprisonment	  in	  the	  Texas	  Department	  of	  Criminal	  

       Justice,	   State	   Jail	   Division,	   the	   Honorable	   Alfonso	   Charles	   presiding	   at	   trial	   and	  

       sentencing,	  in	  which	  Appellant	  was	  Defendant,	  and	  in	  which	  The	  State	  of	  Texas	  was	  


	                                                                                                                                            1	  
       plaintiff	  and	  is	  now	  Appellee.	  

                                              STATEMENT	  OF	  FACTS	  

Waiver	  of	  Jury	  Trial	  

	             On	  October	  6,	  2017,	  Appellant	  appeared	  in	  open	  court	  with	  counsel	  (2	  RR	  4).	  

The	   trial	   court	   admonished	   him	   about	   his	   rights	   to	   a	   jury	   trial	   and	   the	  

consequences	   of	   the	   waiver	   (2	   RR	   5-­‐6;	   signed	   waiver	   at	   CR	   10).	   Appellant	   was	   firm	  

in	  his	  decision	  to	  waive	  his	  right	  to	  a	  jury	  trial.	  (Id.)	  

Trial	  and	  Punishment	  

	             On	  December	  4,	  2017,	  trial	  convened	  to	  the	  court	  sitting	  without	  a	  jury	  (3	  

RR	  7).	  Since	  Appellant	  was	  dissatisfied	  with	  his	  trial	  counsel,	  the	  trial	  court	  heard	  

from	  Appellant	  about	  why	  he	  wanted	  another	  attorney.	  Appellant	  stated	  that	  he	  

felt	  like	  trial	  counsel	  had	  not	  “done	  enough	  to	  prepare	  with	  you	  for	  this	  case”;	  and	  	  

that,	  according	  to	  Appellant,	  “we	  haven’t	  had	  a	  chance	  to	  talk	  about	  this	  case	  clear	  

enough	  for	  me	  –	  to	  me,	  to	  understand	  what’s	  going	  on.	  Because	  I	  still	  don’t	  know	  

what’s	   going	   on.	   It’s	   been	   messed	   up	   from	   the	   start”	   (3	   RR	   8).	   Trial	   counsel	  

confirmed	   with	   Appellant	   that	   the	   two	   had	   spoken	   the	   day	   before	   on	   the	  

telephone	  and	  went	  over	  what	  was	  going	  to	  occur	  at	  trial;	  that	  they	  talked	  about	  




	                                                                                                                                          2	  
the	  questions	  and	  what	  would	  happen	  throughout	  the	  entire	  trial	  (3	  RR	  8-­‐9).	  The	  

trial	  court	  denied	  the	  request	  for	  another	  counsel	  (3	  RR	  9).	  

	          Next,	  the	  trial	  court	  inquired	  about	  discovery	  between	  the	  parties	  (3	  RR	  10).	  

There	  was	  one	  exception	  to	  the	  statement	  by	  the	  State	  that	  all	  photographs	  had	  

been	  furnished.	  According	  to	  Appellant,	  there	  was	  another	  photo	  that	  was	  shown	  

to	   him	   by	   the	   detective	   that	   was	   not	   provided	   (3	   RR	   11).	   The	   trial	   court	   found	   that	  

the	  State	  had	  complied	  with	  discovery	  based	  upon	  the	  representations	  of	  State’s	  

counsel	  and	  the	  statements	  of	  the	  officer	  (3	  RR	  12).	  Counsel	  for	  Appellant	  stated	  

that	  he	  would	  inquire	  into	  this	  on	  cross-­‐examination.	  (Id.)	  	  	  

	          The	   indictment	   (CR	   4)	   was	   then	   read;	   Appellant	   entered	   his	   plea	   of	   “not	  

guilty”	  (3	  RR	  12-­‐13).	  The	  trial	  court	  then	  told	  Appellant	  that	  “we’re	  getting	  ready	  

to	   go	   to	   trial,”	   to	   which	   he	   then	   asked,	   “So	   is	   it	   by	   jury?”	   At	   that	   point	   the	   trial	  

court	   reminded	   Appellant	   that	   he	   had	   waived	   his	   right	   to	   a	   jury	   trial	   back	   in	  

October	   (3	   RR	   13).	   The	   trial	   court	   went	   over	   the	   fact	   of	   the	   waiver	   of	   jury	   trial	   and	  

asked	   Appellant	   if	   he	   understood;	   he	   acknowledged	   that	   he	   did,	   and	   that	   “I	   just	  

want	   to	   be	   treated	   fairly”	   (3	   RR	   14).	   The	   trial	   court	   replied	   that	   he	   intended	   to	  

treat	  him	  fairly	  (id.).	  




	                                                                                                                                                          3	  
	         After	   a	   brief	   recess,	   the	   witnesses	   were	   duly	   sworn,	   and	   counsel	   for	  

Appellant	  offered	  his	  opening	  statement,	  saying	  that	  the	  case	  was	  one	  of	  mistaken	  

identity	  (3	  RR	  15-­‐16).	  	  

	         State’s	  Case-­‐in-­‐Chief	  

	         Lt.	  Antonio	  Monsivais	  

	         The	  State’s	  first	  witness	  was	  Lt.	  Antonio	  Monsivais	  (3	  RR	  16).	  He	  investigated	  

a	   credit	   card	   abuse	   case	   that	   was	   reported	   by	   Dolorosa	   Welch;	   she	   filed	   a	  

complaint	  that	  someone	  had	  used	  her	  credit	  card	  without	  her	  authorization	  (3	  RR	  

17).	  According	  to	  Lt.	  Monsivais,	  Ms.	  Welch	  reported	  that	  her	  credit	  card	  had	  been	  

used	  at	  two	  stores	  in	  Longview:	  Walgreens	  on	  the	  Loop	  and	  Kroger’s	  on	  the	  Spur.	  

He	   went	   to	   the	   stores	   to	   see	   if	   he	   could	   obtain	   video	   and	   receipts	   of	   the	  

transactions	  (id.).	  

	         The	  date	  of	  the	  Walgreens	  transaction	  was	  July	  19,	  2016;	  the	  card’s	  last	  four	  

numbers	   were	   “6379,”	   a	   credit	   card	   (3	   RR	   18).	   At	   Walgreens	   Lt.	   Monsivais	  

obtained	  video	  and	  a	  receipt	  (id.)	  

	         The	   State	   then	   offered	   its	   Exhibits	   1	   through	   6;	   they	   were	   admitted	   into	  

evidence	   without	   objection	   (3	   RR	   18-­‐19).	   State’s	   Exhibit	   #7	   was	   also	   offered	   and	  

received	  without	  objection:	  a	  copy	  of	  the	  video	  from	  Walmart	  (3	  RR	  19-­‐20).	  




	                                                                                                                                    4	  
	         From	  the	  videos	  Lt.	  Monsivais	  made	  some	  still	  photographs;	  State’s	  Exhibit	  

#8	  was	  one	  of	  those	  pictures;	  it	  was	  offered	  and	  admitted	  into	  evidence	  without	  

objection	   (3	   RR	   20-­‐21).	   Then	   State’s	   #9	   was	   offered	   and	   	   admitted	   into	   evidence	  

without	  objection,	  the	  receipt	  from	  Walgreens	  (3	  RR	  21).	  

	         Lt.	   Monsivais	   then	   related	   how	   he	   and	   the	   manager	   of	   Walgreens	   got	  

together	   and	   reviewed	   the	   date	   and	   times	   that	   Lt.	   Monsivais	   had	   gotten	   from	   Ms.	  

Welch,	   and	   the	   manager	   pulled	   up	   the	   time	   when	   the	   person	   checked	   out;	   Lt.	  

Monsivais	   had	   the	   receipt	   from	   Ms.	   Welch	   which	   had	   a	   time	   on	   it;	   and	   he	   went	  

back	   to	   the	   security	   camera	   to	   find	   out	   who	   was	   using	   the	   card	   at	   that	   transaction	  

time	  (3	  RR	  22).	  

	         Lt.	   Monsivais	   then	   identified	   State’s	   Exhibits	   1,	   2,	   and	   3	   as	   actual	   still	  

photographs	   from	   the	   Walgreens	   video	   (3	   RR	   23).	   Next,	   Counsel	   for	   the	   State	  

played	   the	   video	   from	   Walgreens	   (State’s	   #	   7)	   (3	   RR	   23-­‐24.)	   Then	   the	   witness	  

testified	  as	  to	  where	  the	  person	  on	  the	  video	  was	  at	  various	  times	  on	  the	  video,	  

eventually	  coming	  up	  to	  register	  number	  two	  at	  18:19	  and	  18:20	  checking	  out	  (3	  

RR	   24-­‐25).	   He	   described	   the	   items	   purchased	   as	   a	   “Vanilla	   Visa”	   with	   a	   value	   of	  

$200	  –	  a	  prepaid	  card	  	  -­‐-­‐	  and	  a	  few	  other	  items	  (3	  RR	  25)	  




	                                                                                                                                            5	  
	                           Lt.	   Monsivais	   stated	   that	   Kroger’s	   was	   not	   very	   cooperative	   in	   the	  

investigation	  (3	  RR	  26).	  He	  then	  stated	  that	  Ms.	  Welch	  told	  him	  that	  she	  did	  not	  

know	  who	  took	  the	  card	  or	  who	  had	  it	  (id.).	  

	                           To	  try	  to	  determine	  who	  the	  person	  was,	  he	  posted	  either	  the	  video	  or	  some	  

of	  the	  photographs	  on	  the	  Gregg	  County	  web	  page	  (he	  did	  not	  recall	  which)	  (id.).	  

Lt.	  Monsivais	  was	  told	  by	  a	  Longview	  police	  officer	  that	  the	  individual	  in	  the	  video	  

or	   photographs	   looked	   like	   Appellant	   (3	   RR	   26-­‐27).	   	   Since	   Appellant	   was	   then	   in	  

jail,	  Lt.	  Monsivais	  interviewed	  him	  there	  (3	  RR	  27).	  	  

	                           The	  State	  then	  referred	  the	  witness	  to	  State’s	  #	  10	  and	  #	  11;	  a	  picture	  of	  a	  

watch	  and	  the	  interview	  with	  Appellant,	  respectively	  (3	  RR	  27).	  The	  picture	  of	  the	  

watch,	   according	   to	   the	   witness,	   resembled	   a	   “large	   face	   watch”	   seen	   in	   the	  

photographs	   from	   Kroger	   and	   Walgreens	   (3	   RR	   27-­‐28).	   Appellant	   had	   a	   similar	  

watch	  in	  his	  property	  at	  the	  jail	  (3	  RR	  28).	  

	                           The	   State	   then,	   without	   objection,	   offered	   State’s	   #10,	   #11,	   and	   #121	  into	  

evidence,	   and	   they	   were	   admitted	   (3	   RR	   28-­‐29).	   Lt.	   Monsivais	   then	   testified	   that	  

he	   showed	   some	   of	   the	   pictures	   to	   Appellant	   during	   the	   interview,	   and	   that	  

initially	  -­‐-­‐	  when	  he	  showed	  some	  of	  the	  pictures	  to	  Appellant	  -­‐-­‐	  Appellant	  said	  that	  

one	  of	  the	  pictures	  was	  of	  himself	  (State’s	  #1)	  or	  that	  “that	  looks	  like	  me”	  (State’s	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1	  Copy	  of	  Miranda	  warnings	  administered	  to	  Appellant.	  



	                                                                                                                                                                                                                                 6	  
#2);	   but	   later	   in	   the	   interview	   (said	   Lt.	   Monsivais)	   	   Appellant	   changed	   his	   mind	  

about	  the	  pictures,	  stating	  that	  were	  not	  of	  him	  (3	  RR	  32-­‐33).	  

	         On	   cross-­‐examination	   Lt.	   Monsivais	   stated	   that	   those	   were	   all	   of	   the	  

photographs	   he	   had	   shown	   to	   Appellant;	   that	   there	   were	   no	   pictures	   with	  

Appellant	  wearing	  white	  shorts	  	  (3	  RR	  33).	  	  Lt.	  Monsivais	  said	  that	  he	  did	  not	  pay	  

any	   attention	   to	   whether	   the	   person	   walking	   into	   Walgreens	   was	   bowlegged;	   he	  

could	   not	   tell	   how	   tall	   the	   individual	   was;	   that	   State’s	   #1	   was	   “a	   pretty	   blurry	  

photo”;	  that	  State’s	  #	  2	  was	  “grainy”	  as	  was	  State’s	  #3	  (3	  RR	  35).	  According	  to	  the	  

witness,	  when	  shown	  State’s	  #1,	  Appellant	  said,	  “That’s	  me”	  (id.).	  As	  to	  the	  watch,	  

Lt.	   Monsivais	   admitted	   that	   wearing	   a	   watch	   is	   a	   common	   occurrence	   (3	   RR	   36).	  

According	   to	   the	   witness,	   the	   individual	   seen	   in	   the	   photos	   was	   wearing	   sandals	  

that	  day,	  but	  Appellant	  was	  pretty	  adamant	  that	  he	  did	  not	  wear	  sandals,	  and	  that	  

was	  one	  way	  he	  was	  able	  to	  clarify	  that	  the	  individual	  in	  the	  photos	  was	  not	  him	  

(id.).	  Furthermore,	  (stated	  Lt.	  Monsivais)	  the	  individual	  in	  the	  photos	  wore	  green-­‐

tinted	  shorts,	  but	  Appellant	  was	  adamant	  upon	  looking	  at	  the	  pictures,	  that	  he	  did	  

not	   own	   any	   green	   shorts	   (3	   RR	   37).	   Even	   after	   looking	   at	   the	   video	   in	   open	   court,	  

Lt.	   Monsivais	   –	   asked	   if	   the	   individual	   walking	   in	   would	   be	   “fairly	   bowlegged”	   –	  

stated:	  “Doesn’t	  appear	  [so]	  to	  me”	  (id.).	  	  




	                                                                                                                                                7	  
	        On	   further	   questioning,	   Lt.	   Monsivais	   stated	   that	   the	   only	   time	   Appellant	  

told	   him	   that	   he	   used	   a	   credit	   card	   was	   when	   he	   was	   together	   with	   someone	  

called	  Ms.	  Strickland	  (id.).	  

	        On	  re-­‐direct	  examination	  Lt.	  Monsivais	  further	  testified	  that	  he	  had	  turned	  

over	   all	   of	   the	   materials	   from	   his	   investigation	   to	   the	   District	   Attorney’s	   office,	  

including	  hand-­‐written	  notes	  	  (3	  RR	  38).	  	  

	        Dolorosa	  Welch	  

	        Dolorosa	  testified	  that	  she	  had	  a	  credit	  card	  from	  Chase	  bank,	  the	  last	  four	  

digits	  being	  6379.	  State’s	  counsel	  marked	  as	  State’s	  #13	  	  some	  materials	  she	  had	  

received	   from	   Chase	   relating	   to	   the	   use	   of	   the	   credit	   card,	   and	   placed	   it	   into	  

evidence	  without	  objection	  (3	  RR	  41-­‐42).	  Ms.	  Welch	  testified	  that,	  at	  the	  time	  of	  

the	  offense,	  her	  credit	  card	  was	  expiring	  and	  she	  was	  supposed	  to	  receive	  a	  new	  

one;	   however,	   she	   never	   received	   it	   (3	   RR	   42).	   	   She	   believed	   that	   someone	  

intercepted	  the	  card	  (id.).	  She	  received	  a	  fraud	  alert	  from	  Chase	  on	  July	  23,	  2016;	  

she	   contacted	   Chase	   and	   was	   informed	   of	   the	   transaction	   at	   Walgreen	   for	  

$220.80;	   she	   passed	   this	   on	   to	   the	   investigator	   (3	   RR	   43).	   Ms.	   Welch	   never	   gave	  

permission	  to	  Appellant	  to	  use	  the	  credit	  card;	  she	  did	  not	  know	  Appellant.	  	  As	  to	  

the	  person	  who	  was	  identified	  to	  her	  in	  open	  court	  as	  Appellant:	  she	  stated	  that	  

she	  did	  not	  know	  him	  and	  that	  she	  never	  consented	  for	  him	  to	  use	  the	  credit	  card;	  


	                                                                                                                                      8	  
nor	  did	  she	  ever	  consent	  to	  anyone	  else	  to	  use	  it	  (3	  RR	  44).	  Then	  she	  was	  asked:	  

“You	  were	  the	  only	  person	  to	  use	  your	  credit	  card?”	  and	  she	  answered,	  “I’m	  the	  

only	  one”	  (id.).	  	  	  

	           That	   concluded	   the	   State’s	   evidence.	   Counsel	   for	   Appellant	   requested	   a	  

directed	   verdict,	   stating,”	   …I’d	   ask	   for	   a	   directed	   verdict;	   that	   the	   State	   did	   not	  

meet	  all	  their	  evidence	  –	  did	  not	  meet	  all	  their	  elements.	  Mainly,	  I	  do	  not	  believe	  

the	  State	  identified	  the	  defendant.”	  The	  motion	  was	  overruled,	  with	  the	  trial	  court	  

stating,	  “I	  believe	  the	  defendant	  has	  been	  identified.”	  (3	  RR	  45).	  

	           Appellant’s	  Case-­‐in-­‐Chief	  

	           Mary	  Davis	  

	           Mary	   Davis	   is	   the	   mother	   of	   Appellant	   (3	   RR	   46).	   Ms.	   Davis	   testified	   that	   her	  

son	  does	  not	  wear	  sandals,	  that	  he	  had	  never	  worn	  sandals,	  	  that	  they	  were	  one	  

thing	  he	  did	  not	  wear.	  He	  wore	  sneakers	  or	  Sperry	  loafer-­‐like	  shoes,	  but	  she	  had	  

never	   seen	   him	   wear	   sandals;	   that	   he	   had	   lived	   with	   her	   for	   some	   time	   and	   she	  

never	  saw	  him	  wear	  sandals	  (3	  RR	  47).	  She	  also	  stated	  that	  she	  or	  his	  sister	  drove	  

Appellant	   where	   he	   needed	   to	   go	   or	   that	   his	   girlfriend	   Erma	   would	   drive	   him;	   that	  

she	   (Ms.	   Davis)	   drove	   a	   black	   Kia	   Forte;	   that	   his	   sister	   drove	   a	   green	   Toyota	   Camry	  

(3	  RR	  47-­‐48).	  	  




	                                                                                                                                                9	  
	         Ms.	  Davis	  further	  stated	  that	  Appellant	  mostly	  paid	  for	  things	  by	  cash,	  that	  

he	  was	  not	  established	  enough	  to	  get	  a	  credit	  card	  (3	  RR	  48).	  On	  cross-­‐examination	  

Ms.	  Davis	  stated	  that	  Appellant	  would	  use	  his	  girlfriend’s	  (Erma	  Strickland’s)	  credit	  

card	  sometimes	  (3	  RR	  49).	  

	         Justin	  Gerome	  Horn	  

	         Appellant	  took	  the	  witness	  stand	  in	  his	  own	  defense	  (3	  RR	  50).	  	  He	  testified	  

that	   he	   did	   not	   have	   a	   driver’s	   license,	   that	   it	   was	   suspended,	   and	   that	   his	   mother	  

or	   Ms.	   Strickland	   would	   drive	   him;	   his	   mother	   drove	   a	   Black	   Kia	   Forte,	   and	   Ms.	  

Strickland	   drove	   a	   black	   Pontiac	   G6	   (3	   RR	   51).	   He	   drove	   with	   his	   mother	   on	   her	  

insurance	  route	  and	  also	  drove	  with	  her	  when	  he	  was	  looking	  for	  work	  (3	  RR	  52).	  

When	  he	  drove	  with	  Ms.	  Strickland,	  it	  was	  perhaps	  to	  get	  something	  to	  eat	  or	  go	  

to	   a	   park	   or	   convenience	   store	   to	   get	   something	   to	   drink	   (id.).	   When	   he	   drove	  

around	   with	   Ms.	   Strickland,	   he	   would	   pay	   for	   things	   by	   using	   her	   credit	   card:	   a	  

Telco	  card	  and	  a	  Bank	  of	  America	  card;	  he	  would	  return	  the	  card	  to	  her	  when	  he	  

finished	  using	  it;	  other	  times	  she	  would	  have	  cash	  (id.).	  	  

	         Appellant	   denied	   that	   he	   had	   ever	   gone	   to	   Krogers	   or	   Walgreens	   with	   Ms.	  

Strickland	  (3	  RR	  53).	  He	  did	  not	  know	  anyone	  with	  a	  silver	  car	  (id.).	  On	  the	  date	  in	  

question	  –	  July	  19,	  2016	  –	  he	  stated	  that	  he	  was	  not	  working;	  during	  the	  day	  he	  

would	  typically	  be	  with	  his	  mother	  or	  Ms.	  Strickland	  (id.).	  


	                                                                                                                                           10	  
	         On	  July	  19,	  2016,	  he	  was	  confined	  to	  the	  Marvin	  A.	  Smith	  unit	  of	  the	  Gregg	  

County	   jail,	   and	   two	   detectives	   came	   in	   to	   talk	   with	   him	   (id.).	   He	   stated	   that	   when	  

he	   was	   told	   that	   they	   wanted	   to	   speak	   to	   him	   about	   credit	   card	   abuse,	   he	   decided	  

to	   talk	   to	   them	   because	   his	   Facebook	   page	   had	   been	   hacked,	   and	   he	   wanted	   to	  

hear	  what	  they	  had	  to	  say	  (3	  RR	  54).	  

	         The	   detectives	   asked	   him	   about	   credit	   cards	   and	   showed	   him	   a	   stack	   of	  

photos,	   maybe	   10	   or	   12	   of	   them.	   The	   detective	   showed	   him	   “one	   particular	  

picture,	  and	  it	  caught	  my	  eye	  because	  the	  guy	  had	  on	  khaki	  shorts	  and	  a	  white	  T-­‐

shirt.	  And	  I	  have	  a	  pair	  of	  khaki	  shorts	  that	  was,	  like,	  similar	  to	  those	  in	  the	  picture.	  

And	   that’s	   what	   caught	   my	   eye.	   And	   I	   told	   him	   that	   might	   be	   me	   right	   there.	  

Because	  I	  wanted	  to	  be	  honest	  with	  him,	  you	  now,	  to	  help	  him	  with	  this	  case,	  get	  it	  

narrowed	  down,	  so	  he	  can	  find	  the	  right	  victim	  (sic).	  “	  (3	  RR	  54-­‐55).	  Then	  (a	  few	  

lines	  later	  in	  the	  record)	  Appellant	  testified:	  

	         “He	   showed	   me	   some	   pictures	   of	   a	   gentleman	   with	   some	   green	   shorts	   on	  

and	  a	  plaid	  shirt	  and	  some	  sandals.	  And	  that’s	  when	  I	  told	  him,	  ‘Look,	  I	  don’t	  -­‐-­‐	  I	  

don’t	  wear	  any	  sandals,’	  you	  know.”	  (3	  RR	  55).	  	  

	         Trial	  counsel	  came	  back	  to	  the	  picture	  of	  someone	  wearing	  a	  white	  shirt	  and	  

khaki	   shorts,	   and	   Appellant	   stated,	   “	   I	   have,	   like,	   three	   pictures	   on	   my	   Facebook	  




	                                                                                                                                           11	  
right	   now	   on	   my	   page	   with	   those	   –	   I	   have	   –	   I	   have	   on	   the	   khaki	   shorts	   and	   the	  

white	  short	  –	  white	  T-­‐shirt….and	  I	  don’t	  see	  it	  today.”	  (id.).	  

	          Trial	   counsel	   then	   showed	   State’s	   Exhibits	   1	   through	   6	   to	   Appellant	   and	  

asked	  him	  to	  take	  a	  look	  at	  them,	  asking	  him	  were	  there	  additional	  pictures	  that	  

the	   detective	   showed	   him	   that	   day,	   and	   Appellant	   stated	   that	   there	   were	   more	  

than	   this	   (3	   RR	   55-­‐56).	   On	   questioning	   from	   his	   counsel,	   Appellant	   insisted	   that	  

one	  of	  the	  missing	  pictures	  was	  “potentially”	  of	  himself,	  described	  as	  follows:	  “He	  

had	   on	   khaki	   shorts,	   and	   it	   was	   a	   side	   view	   of	   the	   shorts,	   he	   was	   standing	  

sideways.”	   (3	   RR	   56).	   Appellant	   repeated	   the	   fact	   that	   on	   his	   Facebook	   page	   he	  

had	   pictures	   of	   himself	   wearing	   khaki	   shorts,	   and	   that	   those	   were	   similar	   to	   the	  

one	   shown	   to	   him	   by	   the	   detectives	   that	   day;	   Appellant	   also	   repeated	   that	   the	  

individual	  -­‐-­‐	  in	  the	  pictures	  offered	  by	  the	  State	  -­‐-­‐	  is	  wearing	  sandals,	  and	  that	  he	  	  

did	  not	  wear	  sandals,	  that	  he	  did	  not	  like	  them	  on	  his	  feet	  (id.).	  He	  stressed	  that	  he	  

had	  not	  worn	  sandals	  since	  he	  “was	  a	  kid”	  (3	  RR	  57).	  Appellant	  stated	  that	  he	  had	  

tattoos	  on	  his	  arms	  and	  on	  his	  lower	  right	  wrist,	  and	  had	  had	  them	  for	  six	  to	  ten	  

years	  (id.).	  	  

	          Later	  Appellant	  stated	  that	  the	  photo	  that	  he	  had	  identified	  as	  himself	  was	  

not	  in	  court	  at	  trial	  (3	  RR	  63).	  

	  


	                                                                                                                                                 12	  
	        Argument	  

	        The	  State	  argued	  that	  the	  photographic	  evidence	  was	  sufficient	  to	  prove	  the	  

case	  beyond	  a	  reasonable	  doubt.	  He	  also	  pointed	  to	  the	  presence	  of	  the	  watch	  as	  

“unique”;	   he	   argued	   that	   Appellant’s	   memory	   had	   gotten	   worse,	   and	   the	   State	  

argued	   that	   the	   interview	   was	   a	   significant	   piece	   of	   evidence”	   	   and	   argued	   for	   a	  

conviction	  (3	  RR	  65-­‐66).	  

	        Trial	  Counsel	  argued	  that	  it	  was	  a	  case	  of	  mistaken	  identity.	  He	  stated	  that	  

Appellant	  was	  initially	  cooperative	  because	  he	  believed	  he	  was	  a	  victim	  of	  stolen	  

identity;	   that	   the	   photo	   that	   Appellant	   believed	   was	   of	   himself	   has	   not	   been	  

produced,	   and	   that	   the	   photos	   were	   not	   of	   the	   clearest	   resolution;	   but	   as	  

Appellant	  looked	  closer	  at	  the	  photos,	  he	  noticed	  details	  –	  like	  the	  sandals	  –	  that	  

indicated	   that	   the	   person	   in	   the	   photos	   was	   not	   him;	   that	   the	   watch	   was	   not	  

unique	  but,	  contrarily,	  very	  common;	  that	  there	  was	  no	  other	  evidence	  linking	  him	  

to	  using	  the	  credit	  card;	  that	  Appellant	  did	  not	  use	  credit	  cards	  unless	  those	  of	  Ms.	  

Strickland;	  that	  it	  was	  a	  case	  of	  mistaken	  identity	  (3	  RR	  66-­‐68).	  

	        Verdict	  

	        After	   a	   recess	   the	   trial	   court	   announced	   his	   verdict.	   He	   stated	   that	   certain	  

elements	   of	   the	   offense	   were	   not	   contested,	   and	   that	   the	   issue	   was	   one	   of	  

identity;	  the	  trial	  court	  stated	  (from	  listening	  to	  the	  audio	  interview)	  that	  although	  


	                                                                                                                                     13	  
initially	   Appellant	   identified	   himself	   in	   the	   first	   picture	   shown	   to	   him,	   that	   “it	  

sounds	  like	  when	  he	  realizes	  he	  could	  be	  in	  trouble,	  all	  of	  sudden	  he	  changes	  that	  

it’s	   not	   him	   anymore”;	   	   the	   trial	   court	   stated	   that	   Appellant	   “put	   at	   issue	  

credibility,”	   because	   Appellant	   stated	   that	   a	   picture	   was	   missing	   which	   he	   had	  

identified	   as	   himself,	   but	   that	   Lt.	   Monsivais	   had	   testified	   that	   all	   of	   the	   pictures	  

were	   in	   evidence;	   the	   trial	   court	   stated	   that	   evidence	   of	   the	   watch	   –	   while	  

“probably	  several	  –	  maybe	  several	  thousand	  here	  in	  Gregg	  County”	  –	  that	  “when	  

you	   have	   the	   defendant	   in	   a	   photograph	   identifying	   himself,	   and	   then	   also	   that	  

watch	   or	   a	   watch	   very	   similar	   plainly	   visible	   in	   the	   transactions	   or	   the	   offense	  

being	  committed,”	  all	  of	  this	  led	  him	  to	  find	  Appellant	  guilty	  beyond	  a	  reasonable	  

doubt”	  (3	  RR	  	  69-­‐70).	  

	         Punishment	  

	         The	   State	   asked	   the	   Court	   to	   take	   judicial	   notice	   of	   the	   Presentence	  

Investigation	  and	  rested.	  No	  evidence	  was	  offered	  by	  Appellant	  (3	  RR	  71).	  	  

           Trial	  counsel	  for	  Appellant	  requested	  probation	  (3	  RR	  72).	  

           The	  State	  requested	  a	  sentence	  of	  18	  months	  state	  jail	  (3	  RR	  73).	  

           After	   a	   recess	   the	   trial	   court	   pronounced	   sentence	   at	   14	   months	   in	   state	   jail	  

(3	  RR	  75).	  Counsel	  for	  appeal	  was	  then	  appointed	  (3	  RR	  77).	  




	                                                                                                                                         14	  
               On	   January	   4,	   2018,	   a	   hearing	   was	   held	   to	   set	   an	   appeal	   bond	   (4	   RR	   4	   ff).	  

After	  the	  trial	  court	  heard	  testimony,	  the	  appeal	  bond	  was	  set	  at	  $7,500	  (4	  RR	  17).	  

However,	  at	  this	  writing,	  Appellant	  has	  been	  unable	  to	  post	  that	  bond.	  	  This	  appeal	  

came	  forward.	  

                                                  SUMMARY	  OF	  THE	  ARGUMENT	  

THE	   EVIDENCE	   IS	   INSUFFICIENT	   TO	   PROVE	   THE	   ELEMENT	   OF	   IDENTITY,	   SINCE	  
THERE	  ARE	  INCONSISTENCIES	  IN	  THE	  STATE’S	  CIRCUMSTANTIAL	  EVIDENCE	  WHICH	  
DEMONSTRATE	  THAT	  SOMEONE	  OTHER	  THAN	  APPELLANT	  WAS	  THE	  OFFENDER.	  	  
	  
                                 ARGUMENT	  AND	  AUTHORITIES	  

                                                          SOLE	  ISSUE,	  RESTATED	  

THERE	   IS	   LEGALLY	   INSUFFICIENT	   EVIDENCE	   TO	   PROVE	   APPELLANT	   IS	   GUILTY	   OF	  
THE	  OFFENSE	  OF	  CREDIT	  CARD	  ABUSE	  
	  
	  
	      THE	  LAW	  

	             Legal	  Sufficiency	  

               The	   State's	   burden	   is	   to	   prove	   each	   and	   every	   element	   alleged	   beyond	   a	  

       reasonable	  doubt.	  See,	   Due	  Course	  of	  the	  Law	  provision,	  TEX.	  CONST.,	  art.	  1,	  §	  19,	  

       and	  TEX.	  CODE	  CRIM.	  P.,	  Art.	  1.04;	  Wilson	  v.	  State,	  536	  S.W.2d	  375,	  at	  377	   (Tex.	  

       Crim.	   App.	   1976)	   (state	   law).	   Federal	   argument	   rests	   in	   due	   process	   rights	   as	  

       guaranteed	   under	   U.S.CONST.	   amend.	   XIV;	  see	   Jackson	  v.	  Virginia,	   443	   U.S.	   307,	  

       319	  (1979);	   In	  re	  Winship,	  397	  U.S.	  358	  (1970).	  	  The	  Texas	  Constitution	  provision	  


	                                                                                                                                                    15	  
       has	   been	   held	   analogous	   to	   Fourteenth	   Amendment	   Due	   Process.	   See,	   Webb	   v.	  

       State,	  278	  S.W.2d	  158,	  160	  (Tex.	  Crim.	  App.	  1955).	  	  Under	  legal	  sufficiency,	  all	  the	  

       evidence	  is	  reviewed	  in	  the	  light	  most	  favorable	  to	  the	  jury’s	  verdict	  to	  determine	  

       whether	  or	  not	  any	  rational	  jury	  could	  have	  found	   the	   essential	  elements	  of	  the	  

       crime	   beyond	   a	   reasonable	   doubt.	   Brooks	   v.	   State,	   323	   S.W.3d	   893,	   912	   (Tex.	  

       Crim.	  App.	  2010).	   Review	  focuses	  on	  quality	  of	  evidence	   p r e s e n t e d .	  Brooks,	  

       323	   S.W.3d	   at	   917-­‐918	   (Cochran,	   J.,	   concurring).	   As	   to	   legal	   sufficiency	   under	  

       Brooks,	  deference	  is	  made	  to	  the	  responsibility	  of	  the	  jury	  to	  “fairly	   resolve	   conflicts	  

       in	   testimony,	   to	   weigh	   the	   evidence,	   and	   to	   draw	   reasonable	   inferences	  from	  

       basic	  facts	  to	  ultimate	  facts.”	  Hooper	  v.	  State,	  214	  S.W.3d	  9,	  13	  (Tex.	   Crim.	   App.	  

       2007)(citing	   Jackson,	   443	   U.S.	   at	   318-­‐19).	   Legal	   sufficiency	   of	   the	   evidence	   is	  

       measured	   by	   the	   elements	   of	   the	   offense,	   defined	   by	   hypothetically	   correct	  

       jury	  charge.	  Malik	  v.	  State,	  953	  S.W.2d	  234,	  240	  (Tex.	  Crim.	  App.	  1997).	  

               It	   has	   been	   held	   that	   in	   a	   sufficiency	   inquiry,	   direct	   and	   circumstantial	  

       evidence	   are	   equally	   probative.	   Tate	   v.	   State,	   500	   S.W.3d	   410,	   413	   (Tex.	   Crim.	  

       App.	   2016)	   (citing	   to	   Winfrey	   v.	   State,	   393	   S.W.3d	   763,	   771	   (Tex.	   Crim.	   App.	  

       2013).	   In	   Hooper	   v.	   State,	   at	   16,	   the	   Court	   of	   Criminal	   Appeals	   made	   the	  

       following	   observation	   about	   different	   types	   of	   conclusions	   drawn	   from	  

       evidence:	  

	                                                                                                                                    16	  
               To	  correctly	  apply	  the	  Jackson	  standard,	  it	  is	  vital	  that	  courts	  of	  appeal	  
               understand	   the	   difference	   between	   a	   reasonable	   inference	   supported	  
               by	   the	   evidence	   at	   trial,	   speculation,	   and	   a	   presumption.	   A	  
               presumption	   is	   a	   legal	   inference	   that	   a	   fact	   exists	   if	   the	   facts	   giving	  
               rise	   to	   the	   presumption	   are	   proven	   beyond	   a	   reasonable	   doubt.	   See	  
               TEX.	   PENAL	   CODE	   §	   2.05.	   For	   example,	   the	   Penal	   Code	   states	   that	   a	  
               person	   who	   purchases	   or	   receives	   a	   used	   or	   secondhand	   motor	  
               vehicle	   is	   presumed	   to	   know	   on	   receipt	   that	   the	   vehicle	   has	   been	  
               previously	   stolen,	   if	   certain	   basic	   facts	   are	   established	   regarding	   his	  
               conduct	  after	  receiving	  the	  vehicle.	  TEX.	  PENAL	  CODE	  §	  31.03(c)(7).	  A	  
               jury	  may	  find	  that	  the	  element	  of	  the	  offense	  sought	  to	  be	  presumed	  
               exists,	   but	   it	   is	   not	   bound	   to	   find	   so.	   TEX.	   PENAL	   CODE	   §	   2.05.	   In	  
               contrast,	   an	   inference	   is	   a	   conclusion	   reached	   by	   considering	   other	  
               facts	   and	   deducing	   a	   logical	   consequence	   from	   them.	   Speculation	   is	  
               mere	  theorizing	  or	  guessing	  about	  the	  possible	  meaning	  of	  facts	  and	  
               evidence	  presented.	  A	  conclusion	  reached	  by	  speculation	  may	  not	  be	  
               completely	   unreasonable,	   but	   it	   is	   not	   sufficiently	   based	   on	   facts	   or	  
               evidence	  to	  support	  a	  finding	  beyond	  a	  reasonable	  doubt.	  
               	  	  
               Credit	  Card	  Abuse	  

               The	   statute	   under	   which	   Appellant	   was	   charged	   was	   this:	   §32.31,	   TEX.	  

       PENAL	  CODE.	  The	  elements	  of	  the	  offense	  are	  these:	  	  

               a	  person,	  	  

               with	  intent	  to	  obtain	  a	  benefit	  fraudulently,	  

               presents	  or	  uses	  a	  credit	  card	  or	  debit	  card,	  

               with	  knowledge	  

               that	  the	  card	  has	  not	  been	  issued	  to	  him,	  and	  

               is	  not	  used	  with	  the	  consent	  of	  the	  cardholder.	  


	                                                                                                                                              17	  
                See,	  Clinton	  v.	  State,	  354	  S.W.3d	  795,	  800	  (Tex.	  Crim.	  App.	  2011).	  

                Trial	  to	  the	  Court	  

                It	  has	  been	  written	  that	  “the	  trial	  judge	  in	  a	  trial	  before	  the	  court,	  is	  the	  sole	  

       judge	   of	   	   the	   credibility	   of	   the	   witnesses	   and	   may	   accept	   or	   reject	   any	  part	   of	   the	  

       testimony	  of	  the	  State	  or	  defense	  witnesses.”	  Johnson	  v.	  State,	  571	  S.W.2d	  170,	  

       173	  (Tex.	  Crim.	  App.	  1978).	  

                ANALYSIS	  

                The	  case	  at	  bar	  has	  evidence	  that	  someone	  used	  the	  credit	  card	  belonging	  

       to	  the	  victim	  to	  purchase	  items	  at	  a	  Walgreens	  store	  and	  at	  a	  Kroger	  store	  (see	  

       State’s	  Ex.	  #9,	  the	  Walgreens	  receipt,	  3	  RR	  21).	  The	  victim	  testified	  that	  the	  credit	  

       card	   used	   was	   her	   credit	   card	   (3	   RR	   	   41-­‐42).	   	   She	   did	   not	   consent	   to	   anyone	  

       making	   those	   purchases	   (3	   RR	   44).	   	   What	   she	   did	   state	   was	   that	   she	   never	  

       received	   a	   new	   credit	   card	   that	   had	   been	   sent	   to	   her,	   and	   she	   believed	   that	  

       someone	   had	   intercepted	   the	   card	   (3	   RR	   42).	   The	   victim	   told	   the	   investigating	  

       detective	  that	  she	  did	  not	  know	  who	  had	  taken	  her	  credit	  card	  (3	  RR	  26).	  

                	  

                	  




	                                                                                                                                                     18	  
          There	  was	  no	  evidence	  to	  show	  that	  Appellant	  was	  the	  one	  who	  intercepted	  

the	  credit	  card	  in	  order	  to	  gain	  its	  possession.	  Appellant	  did	  not	  admit	  to	  the	  use	  of	  

the	   victim’s	   credit	   card.	   There	   was,	   therefore,	   no	   evidence	   to	   link	   Appellant	   to	   the	  

credit	   card	   and	   its	   use	   other	   than	   whatever	   circumstantial	   evidence	   the	   State	  

might	   want	   to	   place	   into	   evidence.	   At	   the	   close	   of	   the	   State’s	   evidence,	   trial	  

counsel	   for	   Appellant	   moved	   for	   a	   directed	   verdict,	   arguing	   that	   the	   element	   of	  

identity	  was	  not	  proven	  (3	  RR	  45).	  That	  same	  argument	  was	  made	  in	  Appellant’s	  

opening	  statement	  (3	  RR	  15-­‐16)	  and	  in	  closing	  argument	  (3	  RR	  66-­‐68).	  	  

          Crucial	   to	   the	   State’s	   case	   –	   the	   trial	   court	   specifically	   referred	   to	   it	   (3	   RR	  	  

69-­‐70)	  when	  he	  made	  his	  ruling	  on	  guilt/innocence	  –	  was	  the	  audio	  recording	  of	  

the	   interview	  of	  Appellant,	  State’s	  Exhibit	  #	  11.	  Absent	  that	  piece	  of	  evidence,	  the	  

State’s	  proof	  of	  identity	  would	  be	  seriously	  undermined.	  

          So	   what	   are	   the	   sufficiency	   problems	   with	   State’s	   Exhibit	   #	   11	   and	   the	  	  

photographic	  exhibits	  (State’s	  1-­‐4)	  that	  derive	  from	  it?	  	  

          First	  of	  all,	  it	  is	  an	  audio	  tape,	  not	  a	  video.	  The	  Code	  of	  Criminal	  Procedure	  

evidently	   permits	   an	   electronic	   recording	   of	   a	   statement	   of	   someone	   in	   custody,	  

yet	   in	   its	   enumeration	   of	   those	   sorts	   of	   recordings	   does	   not	   expressly	   permit	   an	  

audio	  recording;	  the	  statute	  does	  list	  “motion	  picture,	  video	  tape,	  or	  other	  visual	  




	                                                                                                                                                19	  
recording.	   Art.	   38.22,	   Sec.	   3(a)(1),	   TEX.	   CODE	   CRIM.	   PROC.	  2	  	   	   	   Secondly,	   even	  

without	   an	   objection	   to	   the	   evidence,	   there	   still	   exist	   some	   stark	   problems	   with	  

the	   methodology	   and	   impact	   of	   this	   audio	   tape	   as	   opposed	   to	   a	   video	   tape.	   Those	  

problems	   center	   around	   such	   issues	   as	   demeanor	   of	   Appellant	   during	   the	  

questioning,	  the	  position	  and	  gestures	  of	  the	  interrogator	  vis	  a	  vis	  Appellant,	  and	  

perhaps	   most	   importantly,	   the	   photographs:	   there	   is	   no	   visual	   record	   of	   what	  

images	  were	  shown	  to	  Appellant.	  	  

                At	   first	   one	   hears	   a	   cooperative	   voice	   from	   Appellant	   when	   the	   officers	  

speak	  to	  him	  –	  he	  had	  been	  the	  victim	  of	  someone	  hacking	  into	  his	  Facebook	  page,	  

and	  was	  hoping	  that	  this	  was	  something	  to	  do	  with	  that	  (3	  RR	  54).	  Even	  though	  the	  

conversation	   –	   from	   the	   point	   of	   view	   of	   Lt.	   Monsivais	   –	   from	   the	   very	   first	   was	  

designed	  to	  see	  if	  Appellant	  would	  incriminate	  himself	  in	  the	  misuse	  of	  the	  credit	  

card	  [one	  might	  listen,	  for	  instance,	  to	  the	  questions	  posed	  at	  (minute	  and	  second)	  

2:15,	  3:00,	  4:49,	  5:00,	  5:24,	  5:48,	  5:54]	  -­‐-­‐	  all	  questions	  directed	  at	  Appellant	  to	  see	  

if	  he	  used	  a	  credit	  card	  on	  the	  date	  in	  question	  and	  where	  he	  was	  when	  he	  used	  

it],	   Appellant’s	   responses	   were	   factual	   as	   best	   he	   could	   recall,	   saying	   that	   he	  

sometimes	  used	  the	  credit	  cards	  of	  his	  girlfriend,	  Erma	  –	  a	  Bank	  of	  America	  card	  

and	  a	  Telco	  card,	  but	  only	  with	  her	  permission.	  Then	  at	  minute	  number	  six	  (6)	  the	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
2	  Regrettably,	  there	  was	  no	  motion	  filed	  to	  suppress	  the	  recording;	  there	  was	  no	  objection	  to	  

its	  introduction	  at	  trial.	  

	                                                                                                                                                                                                                      20	  
detective	   tells	   Appellant	   that,	   when	   the	   video	   and	   photos	   were	   seen	   by	   other	  

people,	   Appellant’s	   name	   came	   up.	   Appellant	   then	   tries	   the	   recall	  the	   last	   time	   he	  

used	  Erma’s	  card,	  but	  cannot	  (6:24-­‐25).	  Appellant	  tries	  to	  recall	  what	  he	  was	  doing	  

on	   the	   date	   in	   question,	   and	   says,	   “Let	   me	   think”	   (6:58),	   after	   which	   there	   is	   a	  

pause	  until	  the	  detective	  (at	  7:22)	  asks	  why	  Appellant	  is	  in	  the	  jail.	  Appellant	  tells	  

him	  “fines,	  court	  fines”	  (7:26).	  	  

           Then	   the	   conversation	   develops	   some	   more,	   as	   the	   detective	   tells	   Appellant	  

that	   there	   are	   	   (paraphrasing)	   ….	   things	   I	   have,	   things	   I	   know	   that	   I	   need	   you	   to	  

clarify	  for	  me	  (8:00-­‐03);	  he	  encourages	  Appellant	  to	  “be	  straight	  with	  me”	  (8:08).	  

Appellant	   replies	   that	   he	   understood,	   but	   that	   he	   could	   not	   recall	   what	   they	  

bought	  or	  where	  they	  were,	  that	  he	  recalled	  that	  they	  made	  a	  lot	  of	  random	  stops	  

(8:18-­‐30).	  Appellant	  said	  that	  Erma	  drove	  a	  black	  Pontiac	  (8:37)	  and	  that	  he	  did	  not	  

have	   a	   car.	   When	   asked	   why	   people	   would	   give	   the	   detective	   Appellant’s	   name,	  

Appellant	  said,	  “I	  could	  pop	  up…I	  don’t	  know…I	  don’t	  own	  a	  gray	  car”	  (9:50-­‐52).	  

           Finally,	  Lt.	  Monsivais	  tells	  Appellant	  that	  he	  was	  seen	  on	  surveillance	  video	  

using	   a	   stolen	   credit	   card	   (10:00	   ff.).	   Sounding	   surprised,	   Appellant	   wonders	  

“you’ve	   got	   me	   on	   tape	   using	   stolen	   credit	   cards?”	   (10:17-­‐19).	   When	   asked	   if	   he	  

would	  like	  to	  see	  pictures,	  Appellant	  states	  that	  he	  would,	  “because	  I	  didn’t	  use	  no	  

stolen	   credit	   card”	   (10:21-­‐25).	   Still	   thinking	   that	   this	   concerns	   the	   use	   of	   Erma’s	  


	                                                                                                                                             21	  
credit	  cards,	  Appellant	  tells	  the	  detective	  to	  check	  with	  her	  and	  gives	  him	  her	  work	  

hours	   	   (10:48-­‐59).	   Then	   the	   detective	   tells	   Appellant,	   “We	   don’t	   have	   Erma	   on	  

video;	  we	  have	  you”	  (11:00).	  Then	  the	  investigator	  shows	  Appellant	  a	  picture	  (not	  

identified	  in	  the	  audio	  tape	  as	  any	  particular	  photo)	  and	  asks	  him,	  “Who’s	  this?”	  

and	   Appellant	   replies,	   “That’s	   me”	   (11:14-­‐19).	   The	   investigator	   refers	   to	   the	   “big	  

ol’	   watch”	   seen	   in	   the	   picture	   (11:22	   ff).	   	   Then	   the	   investigator	   tells	   Appellant	   that	  

“Erma	  may	  be	  playing	  you,”	  to	  which	  Appellant	  replies	  that	  “she	  wouldn’t	  do	  me	  

like	  that”	  (12:00	  ff).	  Then	  the	  investigator	  –	  evidently	  pointing	  to	  some	  picture	  –	  

says,	   “But	   that’s	   you”	   and	   Appellant	   says,	   “Yeah,	   right”	   (12:08-­‐10).	  The	  audio	  tape	  

is	   silent	   as	   to	   which	   picture	   was	   shown.	   Once	   again	   the	   detective	   asks	   Appellant	  

whether	   he	   remembered	   anything,	   and	   Appellant	   says	   “Nope”	   (12:24-­‐26).	   Then	  

again	  (with	  no	  description	  of	  what	  photo	  is	  being	  shown)	  the	  detective	  says,	  “But	  

it	  is	  you,	  right?”	  and	  Appellant	  says	  “Yes,	  sir”	  (12:29-­‐31).	  	  

           Asked	   once	   more	   if	   that	   was	   he	   using	   the	   credit	   card,	   Appellant	   does	   not	  

reply	  (12:33-­‐35).	  At	  that	  point	  Appellant	  begins	  making	  some	  observations	  about	  

how	  the	  person	  in	  the	  pictures	  is	  not	  him:	  he	  owns	  no	  green	  shorts	  (13:05,	  13:11,	  

14:47),	   just	   a	   pair	   of	   brown	   khaki	   shorts	   (13:21),	   that	   he	   had	   a	   black	   and	   gold	  

watch	  (13:24,	  13:33),	  and	  denying	  that	  the	  photos	  showed	  him	  (13:46,	  13:56-­‐57),	  

that	   he	   does	   not	   own	   sandals	   (14:00	   ff.)	   and	   does	   not	   own	   open-­‐toed	   sandals	  	  


	                                                                                                                                          22	  
(14:30	   ff,	   14:38).	   Then	   at	   the	   fifteenth	   minute	   Appellant	   requests	   an	   attorney	  

(15:00-­‐05),	  at	  which	  point	  the	  interview	  ends.	  

          Several	  things	  undermine	  the	  sufficiency	  of	  the	  evidence,	  as	  one	  considers	  

what	   was	   heard	   during	   that	   interview,	   what	   was	   later	   told	   in	   court,	   and	   the	  

photographs	  introduced	  into	  evidence.	  

          First	  Problem	  with	  the	  Evidence:	  the	  Photos	  

          First:	  Appellant	  was	  certain	  in	  court	  that	  he	  was	  shown	  a	  picture	  of	  a	  man	  

wearing	  khaki	  shorts	  and	  a	  tee	  shirt	  	  (3	  RR	  54-­‐55).	  During	  the	  interview	  Appellant	  

tells	   Lt.	   Monsivais,	   “I	   have	   a	   pair	   of	   brown	   khaki	   shorts.”	   That	   assertion	   is	   quite	  

important,	  because	  it	  is	  not	  made	  after	  the	  fact	  but	  at	  the	  time	  of	  the	  interview.	   It	  

substantiates	   Appellant’s	   later	   assertion	   in	   court	   that,	   indeed,	   he	   was	   shown	   a	  

photograph	   of	   himself	   in	   brown	   khaki	   shorts,	   and	   that	   picture	   is	   not	   among	   the	  

State’s	  exhibits.	  It	  fits	  Appellant’s	  narrative	  of	  events,	  because	  he	  very	  well	  could	  

have	  said,	  “That’s	  me,”	  if	  he	  was	  being	  shown	  a	  photo	  of	  a	  man	  in	  a	  white	  tee	  shirt	  

and	  khaki	  shorts.	  That	  photograph	  is	  one	  that	  does	  NOT	  fit	  the	  State’s	  narrative,	  

and	  that	  raises	  the	  very	  real	  possibility	  that	  the	  State’s	  witness	  somehow	  wound	  

up	  in	  court	  without	  that	  photograph.	  	  	  




	                                                                                                                                        23	  
            A	   close	   look	   at	   the	   evidence	   supports	   that	   position.	   Under	   cross-­‐

examination,	   there	   was	   this	   exchange	   between	   Lt.	   Monsivais	   and	   Appellant’s	  

counsel	  on	  cross-­‐examination:	  

Q	         Lieutenant	   Monsivais,	   in	   investigating	   this	   case,	   the	   photos	   you’ve	   –	   the	  

photos	   that	   you	   showed	   Mr.	   Horn,	   is	   that	   all	   of	   the	   photos	   that	   you	   have	   –	   that	  

you	  have?	  

A	         Yes,	  I	  -­‐-­‐	  yes.	  And	  I	  marked	  them.	  

Q	         So	  there	  –	  would	  there	  –	  could	  there	  have	  been	  any	  other	  photos?	  

A	         No,	  sir.	  

Q	         So	  there	  were	  no	  pictures	  with	  him	  wearing	  white	  shorts	  or	  anything?	  

A	         No.	  

(3	  RR	  33)	  

A	  couple	  of	  things	  are	  important	  in	  the	  exchange.	  First,	  the	  question	  should	  be	  not	  

whether	  there	  was	  a	  picture	  of	  Appellant	  wearing	  white	  shorts,	  but	  khaki	  shorts.	  

So	  there	  was	  no	  dishonesty	  in	  answering	  the	  question	  as	  it	  was	  asked.	  Second,	  the	  

initial	   question	   is	   phrased	   in	   the	   present	   tense,	   not	   the	   past	   tense.	   Again,	   Lt.	  

Monsivais	  could	  truthfully	  reply	  that	  that	  was	  all	  of	  the	  pictures	  he	  has	  –	  that	  is,	  

today,	  in	  open	  court,	  at	  the	  time	  of	  the	  trial.	  




	                                                                                                                                           24	  
            The	   other	   question	   and	   answer	   seem	   a	   little	   more	   complex,	   when	   the	  

witness	   was	   asked,	   ”So	   there	   –	   would	   there	   –	   could	   there	   have	   been	   any	   other	  

photos?”	   	   It	   would	   be	   truthful	   to	   reply,	   “No,	   sir”	   if	   the	   witness	   means	   by	   that,	   that	  

no	  other	  still	  photographs	  were	  made	  off	  the	  Walgreens	  or	  Kroger	  videos,	  since	  all	  

of	   the	   ones	   offered	   in	   open	   court	   appear	   to	   have	   come	   from	   either	   of	   the	   two	  

stores.	  	  

            Yet,	  to	  explain	  the	  conundrum	  of	  reconciling	  both	  Lt.	  Monsivais’	  version	  and	  

Appellant’s,	  	  what	  if	  the	  Lieutenant	  had	  some	  other	  photograph	  of	  Appellant,	  one	  

taken	  from	  his	  Facebook	  page?	  What	  if,	  in	  fact,	  it	  was	  shown	  to	  Appellant	  as	  the	  

picture	   to	   which	   he	   says,	   “That’s	   me”	   ?	   	   Appellant	   speaks	   twice	   of	   having	   such	  

pictures	   of	   himself	   on	   his	   FaceBook	   page	   (3	   RR	   55,	   56),	   two	   or	   three	   pictures	  

showing	  him	  wearing	  a	  white	  tee	  shirt	  and	  khaki	  shorts.	  The	  record	  supports	  such	  

a	  scenario,	  and	  the	  witness	  need	  not	  have	  necessarily	  been	  telling	  a	  falsehood	  in	  

his	  answers	  to	  the	  questions.	  It’s	  just	  that	  the	  witness	  was	  never	  asked	  the	  direct	  

question:	  “Did	  you,	  at	  the	  time	  of	  the	  interview,	  show	  a	  picture	  to	  Appellant	  that	  

showed	   him	   wearing	   a	   white	   tee	   short	   and	   khaki	   shorts?”	   That	   question	   was	  

never	   asked.	   In	   hindsight	   it	   should	   have	   been,	   but	   it	   was	   not.	   With	   no	   video	   of	   the	  

interview	   and	   no	   ability	   externally	   to	   verify	   what	   precise	   photo	   was	   shown	   to	  

Appellant,	  the	  audio	  tape	  record	  in	  fact	  could	  support	  either	  narrative.	  On	  behalf	  


	                                                                                                                                                 25	  
of	  Appellant,	  his	  narrative	  makes	  more	  sense.	  It	  makes	  no	  sense	  to	  see	  a	  picture	  of	  

someone	   in	   a	   plaid	   shirt,	   green	   shorts,	   and	   sandals,	   and	   say,	   	   “That’s	   me”;	  

Appellant	   disavowed	   owning	   green	   shorts	   and	   said	   he	   never	   wore	   sandals.	  

However,	   It	   does	   make	   sense	   to	   see	   oneself	   wearing	   a	   white	   tee	   shirt	   and	   khaki	  

shorts	  and	  say,	  “That’s	  me,”	  if	  in	  fact	  you	  do	  wear	  such	  clothes	  and	  	  have	  several	  

pictures	   on	   FaceBook	   of	   that,	   	   and	   if,	   during	   the	   questioning	   from	   the	   detective	  

you	  tell	  him,	  “I	  have	  a	  pair	  of	  brown	  khaki	  shorts.”	  

           Second	  Problem:	  No	  Labels	  During	  Interview	  

           Second:	  there	  is	  no	  record	  during	  the	  audio	  tape	  of	  what	  picture	  was	  shown	  

to	   Appellant,	   other	   than	   what	   Appellant	   states	   or	   that	   one	   can	   infer	   from	   what	   he	  

states:	   first,	   that	   he	   had	   brown	   khaki	   shorts	   –	   like	   the	   man	   in	   the	   (now	   missing)	  

picture;	  second,	  that	  he	  did	  not	  own	  green	  shorts,	  and	  third,	  that	  he	  did	  not	  own	  

sandals.	  As	  the	  audio	  tape	  unwinds,	  there	  is	  never	  any	  reference	  by	  Lt.	  Monsivais	  

(as	  he	  hands	  a	  photo	  to	  Appellant)	  to	  a	  picture	  as	  “TM-­‐1,”	  “TM-­‐2,”	  “TM-­‐3,”	  etc.,	  

although	   by	   the	   time	   of	   trial	   those	   markings	   appear	   on	   the	   photos.	   But	   none	   of	  

those	   are	   of	   	   Appellant	   in	   a	   white	   tee	   shirt	   and	   khaki	   shorts.	   Maybe	   the	   photo	   just	  

got	   left	   out	   of	   the	   eventual	   assemblage,	   inadvertently	   and	   not	   intentionally,	   and	  

only	   later	   the	   photos	   were	  given	   their	   respective	   initials	   and	   numbers,	   especially	  

since	  from	  the	  outset	  they	  are	  not	  identified.	  This	  Court	  is	  invited	  to	  listen	  carefully	  


	                                                                                                                                               26	  
to	   the	   audio	   tape	   and	   note	   that	   there	   are	   no	   words	   like,	   “OK,	   I	   am	   marking	   this	  

photo	   TM-­‐1	   and	   handing	   it	   to	   Mr.	   Horn.”	   There	   is	   nothing	   like	   that.	   There	   is	  

nothing	   at	   the	   outset	   of	   the	   interview	   where	   Lt.	   Monsivais	   says,	   something	   like,	  

“For	   the	   purpose	   of	   this	   interview,	   I	   am	   marking	   an	   array	   of	   photographs	   taken	  

from	  the	  videos;	  I	  am	  marking	  them	  TM-­‐1,	  TM-­‐2	  etc.”	  Similarly,	  there	  is	  nothing	  at	  

the	  conclusion	  of	  the	  interview	  to	  indicate	  that	  any	  sort	  of	  labeling	  of	  the	  photos	  

was	  made.	  	  

           Third	  Problem:	  Indistinct	  Images	  

           Third,	   the	   still	   photos	   taken	   from	   the	   video	   are	   indistinct,	   lacking	   the	  

definition	   that	   would	   make	   distinctive	   facial	   features	   readily	   apparent.	   Lt.	  

Monsivais	   concedes	   this	   during	   cross-­‐examination,	   using	   words	   like	   “blurry”	   and	  

“grainy”	   	   (3	   RR	   34,	   line	   23	   through	   p.	   35,	   line	   12).	   Surely,	   that	   is	   not	   proof	   of	  

identity	  beyond	  a	  reasonable	  doubt.	  	  	  

           Fourth	  Problem:	  the	  Watch	  	  

           Fourth,	   and	   as	   important	   as	   any	   of	   the	   foregoing	  –	   maybe	   more	   so	   -­‐-­‐	   ,	   is	   the	  

watch.	   The	   State	   went	   to	   some	   lengths	   to	   try	   to	   make	   its	   identification	   of	  

Appellant	  by	  means	  of	  the	  watch	  that	  was	  in	  his	  property	  at	  the	  jail.	  See,	  State’s	  

Exhibits	   #10,	   two	   pictures	   of	   Appellant’s	   watch:	   a	   large	   silver	   and	   gold	   face	   dial,	  

with	   black	   straps,	   accented	   by	   some	   small	   silver	   pieces.	   It	   would	   be	   quite	  


	                                                                                                                                                      27	  
problematic	   at	   best	   to	   say	   that	  the	  still	  photographs	  from	   the	   video	   at	   Walgreens	  

showed	  Appellant’s	  watch.	  The	  images	  are	  simply	  too	  vague	  in	  their	  detail.	  What	  is	  

not	  vague	  or	  indistinct	  is	  what	  is	  seen	  in	  the	  Walgreens	  video	  of	  the	  man	  walking	  

into	   the	   store,	   approaching	   the	   checkout	   counter,	   paying	   for	   the	   items,	   and	  

leaving.	   State’s	   Ex.	   #	   7	   shows	   the	   man	   enter	   the	   store	   at	   (hour,	   minute,	   second)	  	  

18:14:54,	  only	  to	  disappear	  from	  sight.	  	  

           Following	  is	  what	  happened	  when	  he	  next	  appeared:	  

TIME	   	          	         EVENT	  

	         	        	         (View	  of	  Register)	  

18:16:45	           	         Man	  emerges	  from	  aisle	  on	  right,	  gets	  another	  item	  

18:16:58	           	         Man	  gets	  in	  line	  behind	  several	  others	  to	  check	  out	  

18:17:17	                      Man	  is	  visible	  in	  line,	  with	  a	  watch	  with	  a	  silver	  or	  white	  band	  
                                visible	  on	  left	  wrist	  
	  
18:19:10	                      Man	  steps	  to	  register,	  with	  same	  watch	  visible	  

18:19:50	                      Man	  checks	  out,	  with	  same	  watch	  visible	  

18:20:30	                      Man	  exits	  from	  view	  of	  register	  	  

	                              (View	  of	  Front	  Door)	            	  

18:20:29	           	         Man	  walks	  to	  door,	  same	  watch	  prominently	  displayed	  

18:20:30	           	         Man	  walks	  to	  door,	  same	  watch	  prominently	  displayed	  




	                                                                                                                                        28	  
18:20:31	          	         Man	  walks	  out	  door,	  same	  watch	  prominently	  displayed	  

18:20:33-­‐34	                Man	   seen	   walking	   outside	   the	   store,	   same	   watch	   prominently	  
                               displayed	  
	  
In	  short,	  that	  video	  is	  conclusive	  that	  the	  watch	  worn	  by	  the	  man	  in	  the	  

video	  is	  NOT	  Appellant’s	  watch,	  with	  its	  black	  band.	  There	  is	  not	  a	  doubt	  

that	  the	  watches	  are	  different.	  	  

          Interestingly	   –	   and	   weighing	   against	   the	   State	  -­‐-­‐	   	   in	   his	   summation,	   State’s	  

counsel	   conceded	   that	   the	   photographic	   evidence	   “appears	   to	   be	   of	   the	  

defendant”	   (evidence	   supplied),	   placing	   its	   probative	   effect	   on	   a	   level	   that	   falls	  

below	   that	   of	   evidence	   beyond	   a	   reasonable	   doubt;	   State’s	   Counsel	   placed	  

emphasis	  on	  the	  watch	  as	  identifying	  Appellant,	  saying	  it	  was	  “unique”	  (3	  RR	  65).	  

Yet	  the	  video	  shows	  something	  very	  different	  and	  to	  the	  contrary.	  The	  trial	  court	  

seemed	   to	   rely	   upon	   the	   evidence	   of	   the	   watch	   in	   concluding	   that	   the	   State	   had	  

made	   its	   case	   on	   identity,	   saying	   “…that	   watch	   or	   a	   watch	   very	   similar	   plainly	  

visible	  in	  the	  transactions	  or	  the	  offense	  being	  committed…”	  (3	  RR	  70).	  By	  making	  

that	  reliance,	  the	  trial	  court	  erred.	  The	  video	  evidence	  is	  to	  the	  contrary.	  	  

          There	   is	   precedent	   that	   on	   appeal,	   when	   video	   evidence	   contradicts	   the	  

finding	  in	  the	  lower	  court,	  	  the	  reviewing	  court	  may	  conclude	  that	  the	  court	  erred	  

in	  its	  finding.	  See,	  Carmouche	  v.	  State,	  10	  S.W.3d	  323,	  332	  (Tex.	  Crim.	  App.	  2000).	  




	                                                                                                                                      29	  
In	   Carmouche	   “indisputable	   video	   evidence”	   contradicted	   parts	   of	   a	   witness’	  

testimony	   and	   therefore	   could	   not	   have	   upheld	   the	   conclusion	   reached	   by	   the	  

lower	  court.	  	  

               The	   case	   at	   bar	   fits	   the	   Carmouche	   profile.	   There	   is	   indisputable	   video	  

evidence	   that	   the	   man	   in	   the	   video	   –	   hence,	   in	   the	   photographs	   –	   was	   NOT	  

wearing	   a	   watch	   like	   the	   one	   owned	   by	   Appellant.	   The	   trial	   court	   erred	   in	  

concluding	  from	  that,	  that	  the	  individual	  was	  Appellant.	  It	  most	  certainly	  was	  not	  

him.	   That	   big	   difference	   sets	   off	   a	   cascading	   effect,	   like	   a	   row	   of	   dominos,	   to	  

support	  Appellant’s	  assertion	  that	  he	  was	  not	  the	  man	  in	  the	  photos	  that	  the	  State	  

offered	  into	  evidence,	  and	  it	  further	  supports	  Appellant’s	  version	  of	  the	  facts	  that	  

he	  was	  shown	  some	  other	  picture	  of	  himself	  wearing	  a	  tee	  shirt	  and	  khaki	  shorts.	  

In	  other	  words,	  when	  the	  State’s	  evidence	  fails	  in	  the	  crucial	  aspect	  of	  the	  watch,	  

its	  probative	  value	  in	  the	  other	  respects	  is	  also	  subject	  to	  attack,	  and	  reasonable	  

doubt	  is	  shown.	  	  

       	      Finally,	  the	  evidence	  is	  no	  longer	  based	  upon	  a	  “reasonable	  inference”	  

       but,	   rather,	   has	   fallen	   into	   the	   category	   of	   evidence	   founded	   upon	  

       speculation.	   As	   stated	   earlier	   in	   this	   Brief	   (quoting	   from	   the	   Hooper	  

       decision,	  supra,	  p.	  17):	  




	                                                                                                                                    30	  
       	       	  “Speculation	   is	   mere	   theorizing	   or	   guessing	   about	   the	   possible	  

       meaning	   of	   facts	   and	   evidence	   presented.	   A	   conclusion	   reached	   by	  

       speculation	   may	   not	   be	   completely	   unreasonable,	   but	   it	   is	   not	   sufficiently	  

       based	   on	   facts	   or	   evidence	   to	   support	   a	   finding	   beyond	   a	   reasonable	  

       doubt.”	   Hooper	   v.	   State,	   214	   S.W.3d	   at	   16	   (emphasis	   supplied).	   Why	  

       speculation?	   The	   pictures	   are	   grainy	   and	   blurry;	   no	   contemporaneous	  

       numbering	  of	  the	  photographs	  is	  heard	  in	  the	  audio	   tape	  record;	  the	  watch	  

       is	   not	   Appellant’s	   watch:	   the	   video	   tape	   contradicts	   the	   conclusion	   drawn	  

       by	  the	  trial	  court	  and	  State’s	  counsel	  concerning	  the	  watch;	  	  the	  clothing	  is	  

       wrong;	   there	   is	   a	   mysteriously	   missing	   picture	   whose	   presence	   would	  

       explain	   a	   lot	   of	   things.	   To	   base	   a	   conviction	   on	   such	   facts	   veers	   off	   into	  

       speculation.	  

                The	   evidence	   is	   legally	   insufficient.	   The	   judgment	   of	   conviction	   should	   be	  

reversed	  and	  remanded	  with	  an	  acquittal.	  

                                                            PRAYER	  FOR	  RELIEF	  

                WHEREFORE,	   PREMISES	   CONSIDERED,	   JUSTIN	   GEROME	   HORN,	   Appellant,	  

prays	  that	  this	  Honorable	  Court,	  upon	  consideration	  of	  the	  record,	  the	  authorities,	  

and	   arguments	   made	   herein,	   will	   find	   reversible	   error	   and	   will	   reverse	   the	  

Judgment	  of	  conviction,	  and	  remand	  this	  cause	  with	  an	  acquittal,	  or	  alternatively,	  


	                                                                                                                                              31	  
 for	   a	   new	   trial,	   and	   for	   such	   other	   and	   further	   relief	   to	   which	   Appellant	   may	   be	  

 entitled	  at	  law	  and	  equity.	  	  

                                                                  Respectfully	  submitted,	  
            	  
                                                                  __/S/	  Hough-­‐Lewis	  Dunn	  
                                                                  Hough-­‐Lewis	  (“Lew”)	  Dunn	  
                                                                  Attorney	  at	  Law	  
                                                                  P.O.	  Box	  2226	  
                                                                  Longview,	  TX	  75606	  
                                                                  E-­‐mail:	  dunn@texramp.net	  
                                                                  Vox:	  903-­‐757-­‐6711	  
                                                                  Fax:	  	  903-­‐757-­‐6712	  
                                                                  Counsel	  for	  Appellant	  
 	         	        	         	         	         	  

                                                    CERTIFICATE	  OF	  SERVICE	  
                                                                           	  
	  	        I	   hereby	   certify	   that	   a	   true	   and	   correct	   copy	   of	   the	   foregoing	   “Brief	   for	  
Appellant”	   has	   been	   sent	   by	   electronic	   transmission	   to	   the	   following	   on	   this	  6th	   day	  
of	  June,	  2018:	  
	  
	  	        Hon.	  John	  Roberts,	  Assistant	  Criminal	  District	  Attorney,	  Gregg	  County,	  Texas,	  
at	  his	  e-­‐mail	  address:	  john.roberts@co.gregg.tx.us.	  
	  
	  
                                                                    __/S/	  Hough-­‐Lewis	  Dunn	  
                                                                    Hough-­‐Lewis	  (“Lew”)	  Dunn	  
                                                                    	  
                                                                    	  
                                                                    	  
                                                                    	  
                                                                    	  
                                                                    	  
                                                                    	  
     	  


 	                                                                                                                                        32	  
                                                                                                                 	  
                                                                                                       CERTIFICATE	  OF	  COMPLIANCE	  
	  
	  
                               I	   certify	   that	   the	   foregoing	   document	   complies	   with	   Rule	   9,	   TEX.	   R.	   APP.	  

       PROC.,	   regarding	   length	   of	   documents,	   in	   that	   exclusive	   of	   caption,	   identity	   of	  

       parties	  and	  counsel,	  statement	  regarding	  oral	  argument,	  table	  of	  contents,	  index	  of	  

       authorities,	   statement	   of	   the	   case,	   issues	   presented,	   statement	   of	  

       jurisdiction,	   statement	   of	   procedural	   history,	   signature,	   proof	   of	   service,	  

       certification,	  certificate	  of	  compliance,	  and	  appendix,	  it	  consists	  of	  	  6,922	  words.	  

                                                                                                                                                                                               /s/	  Hough-­‐Lewis	  (“Lew”)	  Dunn	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  Hough-­‐Lewis	  (“Lew”)	  Dunn	  



	  

	  

                        	  	  

                        	  

	  

                        	  

	  

	  




	                                                                                                                                                                                                                                           33